FILED
                              NOT FOR PUBLICATION                           SEP 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MICHAEL LEVENS CATHER,                            No. 05-74508

               Petitioner,                        Agency No. A008-914-163

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Michael Levens Cather, a native and citizen of the United Kingdom,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s removal order. We have jurisdiction under 8

U.S.C. § 1252. We review de novo questions of law and constitutional claims,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Khan v. Holder, 584 F.3d 773, 776 (9th Cir. 2009), and we deny the petition for

review.

      Cather does not challenge the agency’s determination that he is removable

under 8 U.S.C. § 1227(a)(2)(A)(iii) based on his two 1992 convictions for lewd or

lascivious acts with a child under 14 years of age in violation of California Penal

Code § 288(a).

      The agency determined that Cather is ineligible for relief under former

section 212(c), 8 U.S.C. § 1182(c) (repealed 1996), because his ground of

removability lacks a statutory counterpart in a ground of inadmissibility. See

8 C.F.R. § 1212.3(f)(5). Cather’s legal and constitutional challenges to this

determination are foreclosed by Abebe v. Mukasey, 554 F.3d 1203, 1207, 1208 n.7

(9th Cir. 2009) (en banc); see also Aragon-Ayon v. INS, 206 F.3d 847, 853 (9th

Cir. 2000) (“We are satisfied that Congress intended the 1996 amendments to

make the aggravated felony definition apply retroactively to all defined offenses

whenever committed.”).

      In light of our disposition, we need not address Cather’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                      05-74508